Citation Nr: 1716385	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a left shoulder disability, diagnosed as a left shoulder strain.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a bilateral hand disability, claimed as arthritis of the hands.

5. Entitlement to service connection for an eye disability, diagnosed as cataracts and glaucoma.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a prostate disability, diagnosed as benign prostate hypertrophy with erectile dysfunction.

8. Entitlement to service connection for tremors of the hands, lips and mouth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.  He has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' appeals (Board0 on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of service connection for a low back disability, hypertension, and tremors of the mouth, lips and hands, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's PTSD has been manifested, at most, by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2. The Veteran does not have a diagnosed disability manifested by painful hands.  

3. The Veteran's left shoulder strain did not have onset during service and is not otherwise related to any incident of active service.

4. The Veteran's benign prostatic hypertrophy with erectile dysfunction did not have onset during service and is not otherwise related to any incident of active service.

5. The Veteran's glaucoma and cataracts did not have onset during service and are not otherwise related to any incident of active service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for service connection of a bilateral hand disability manifested by painful hands has not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3. The criteria for service connection of a left shoulder strain have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for service connection of prostatic hypertrophy with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016)

5. The criteria for service connection of glaucoma and cataracts have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in January and March 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling from the grant of service connection.  He contends he is entitled to a higher rating for that disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under 38 C.F.R. 4.130, Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2016).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).

After carefully reviewing all evidence in the record, including the Veteran's own statements, treatment records, and VA examination reports, the Board finds that the Veteran's PTSD should not be rated higher than 30 percent for any period on appeal.  The evidence of record does not show evidence of symptoms that would give rise to a higher rating.  

The Veteran was afforded an initial evaluation for PTSD in April 2010.  At that time, the Veteran started his examination by stating he doubted if he had any mental health issues.  He reported remaining married to his wife of 39 years, getting along well with her, although he said she might argue that they were not close.  He reported having some difficulties interacting with his grown children.  He reported not working since January 2009, but holding employment at the same company for 23 years prior to his retirement.  He reported some anger with management in his most recent job.  He endorsed extracurricular activities such as gardening and hunting.  He also stated that he speaks with friends on the phone and occasionally goes to church.  He denied alcohol or drug use.  He appeared casually groomed and was fully cooperative.  He displayed some anxiety and intensity, but speech was within normal limits.  Affect was appropriate to content.  Mood was generally euthymic with some anxiety noted.  Though process and associations were logical and tight.  Memory was grossly intact.  He was oriented to all spheres.  He denied hallucinations and delusions.  Insight was adequate as was judgment.  He denied suicidal and homicidal ideation.  He was seemed competent for VA purposes and was not in need of psychiatric hospitalization.  A GAF score of 70 was assigned indicating some mild symptoms.  The examiner stated that the Veteran's symptoms occurred perhaps several times a week and were mild.  He did not find evidence of any psychiatric disorder that would preclude employment.  

In May 2012 he was again evaluated.  The examiner stated that PTSD had been formally diagnosed, but that symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  He reported that his wife had left him four months prior.  He reported a good relationship with his son and granddaughter.  He enjoyed gardening and fishing.  Persistent symptoms included avoidance behavior, difficulty falling or staying asleep and difficulty concentrating.  He was capable of managing his own affairs.  He was assigned a GAF score of 63, indicating some mild symptoms.  

Other VA treatment notes indicate generally good results, for example, in October 2012, he was noted to be attentive and appeared receptive to treatment at a PTSD group psychiatry session.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that his PTSD symptoms were worsening, to include additional anxiety, stress and memory issues.  As such, the Board, in its prior remand, requested that the Veteran be afforded a new examination to assess the present severity of his disability.  In August 2015, the Veteran presented for his examination.  The examiner stated that a mental condition had been formally diagnosed, but symptoms at the time were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Veteran reported finalizing his divorce from his wife after approximately 42 years, but reported a "great" relationship with his adult son.  He also reported a good relationship with his granddaughter, which he watched on occasion, and also reported extracurricular activities such as fishing, walking and visiting friends.  He reported that he was dating, although not anyone special at the present.  He reported having left his most recent job due to a disagreement with a coworker.  He denied legal issues and substance abuse.  He did not report any problems with activities of daily living.  He paid his own bills, was able to manage his own income, and was able to drive without incident.  Symptoms included recurrent and intrusive memories of service, resulting in some avoidance efforts.  He did have some problems with concentration and sleep disturbance.  He presented as alert and fully oriented.  Affect was euthymic.  He was pleasant and looked well rested.  Eye contact, cooperation and hygiene were "great."  Speech was logical, relevant and goal directed.  He denied suicidal or homicidal ideation.  The examiner opined that psychiatric symptoms would not preclude the Veteran from retaining gainful employment consistent with his education and occupational experiences.  

Ultimately, a review of all the available medical evidence does not show the type of symptoms contemplated by a 50 percent rating such as flattened affect; circumstantial circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impaired judgment or abstract thinking; or disturbances of motivation or mood.  He maintains social relationships and his symptoms tend to be generally mild, not affecting his ability to maintain social or work relationships.  

In sum, the Board finds that the Veteran's PTSD has resulted in, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Accordingly, a 30 percent rating under 38 C.F.R. § 4.130, DC 9411, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, and disturbances in mood.  Thus, thus the manifestations of his PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.  Neither is there any evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent hospitalization.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is not presently service connected for any other disabilities.  As such, such consideration does not apply in this case.  For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for PTSD is not warranted for any period on appeal.  As such, the appeal is denied

Service Connection

The Veteran seeks service connection for the following disabilities: a prostate condition; an eye disability; a left shoulder disability; and a bilateral hand condition, claimed as arthritis of the hands.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes at the outset that the Veteran has confirmed service in the Republic of Vietnam, meaning VA has conceded herbicide exposure during active service.  If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  None of the Veteran's diagnosed disabilities are diseases listed in 3.309(e), and therefore, presumptive service connection is not appropriate for any of the claimed disabilities on appeal.  However, this does not preclude a grant of service connection, presuming the Veteran can meet the criteria discussed above regarding a medical nexus between his diagnosed disabilities and herbicide exposure.  

The Board also notes that VA has conceded asbestos, to which he attributes his eye disability.  With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

After a careful review of the record, the Board finds that service connection should not be granted for any of the claimed disabilities.

As an initial matter, the Board notes that the Veteran does not have a bilateral hand disability, which he has claimed as arthritis.  The Veteran's VA treatment records note incidents of hand pain as early as February 2010, but do not provide an actual diagnosis associated with that pain.  He was afforded a VA examination in August 2015 at which time he was again noted to have "painful hands," but no further diagnosis was given in association with his pain.  Pain alone, without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board takes note of the Veteran's initial claim, describing his hand pain as "arthritis" but notes that the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make a diagnosis regarding the cause of his hand pain, especially in light of the VA examiner's non-diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (holding that lay testimony is evidence not requiring the proponent to have specialized education, training or experience to render).  He has not provided any additional evidence which would provide a diagnosis for his hand pain.  As such, absent a diagnosed disability of the bilateral hands, service connection must be denied.  The Board does acknowledge that a separate claim is also part of this appeal dealing with tremors of the hands.  That disability is addressed in the below remand.  

As for the remaining disorders on appeal, the Board notes that the Veteran has a present diagnosis of left shoulder strain; a prostate condition diagnosed as benign prostatic hypertrophy with erectile dysfunction; and an eye disability, diagnosed as glaucoma and cataracts.  However, none of the Veteran's diagnosed disabilities are diseases listed in 3.309(e), and therefore, presumptive service connection based on toxic herbicide exposure is not appropriate for any of the claimed disabilities on appeal.  

The fact that none of these disorders are presumed related to toxic herbicide exposure does not preclude a grant of service connection, if the Veteran can meet the criteria discussed above regarding a medical nexus between his diagnosed disabilities and herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Nevertheless, service connection is also not warranted on this basis. 

First, the service treatment records do not reflect treatment for any of these disorders in service.  In particular, his separation physical examination in September 1970 did not mention any complaint related to the shoulder, prostate disorder, or eye disorder of any sort.  Indeed, the Veteran has not truly asserted that any of these disorders has been present since service.  

Moreover, the Veteran was afforded a VA examination in August 2015 of all issues on appeal.  The Veteran's left shoulder was evaluated and diagnosed as a shoulder strain.  He did not report flare-ups.  He did not report any functional loss or impairment of the left arm or shoulder.  Range of motion for the left shoulder was normal and complete.  Strength was complete at 5/5.  No ankylosis was present.  The examiner opined against a nexus to service stating that the Veteran's service treatment records do not show any record of a shoulder injury or disability and the disability was not noted until 2010, many years after separation from service.  The examiner also noted that herbicides are not a known cause of shoulder problems.  

The Veteran's erectile dysfunction and benign prostatic hypertrophy were also confirmed, noting that biopsies of the prostate in 2003 and 2004 were negative.  The examiner opined that there is less than 50 percent probability that he has uncured prostatic hypertrophy or erectile dysfunction during service or after service due to herbicide exposure because his service treatment records doe no show any prostate problems and there is no known correlation between herbicide exposure and his disabilities.  

Finally, the Veteran's eye disabilities were confirmed as glaucoma and cataracts, both diagnosed in 2013.  A March 2016 addendum opinion stated that the Veteran's eye disabilities were less likely related to any incident of active service.  Specifically, there were no mention of any eye problems during his time in the service and his vision was 20/20 in both eyes upon induction and separation.  He began having eye problems in 2010, finally being diagnosed with glaucoma and cataracts in 2013.  Both problems were due to age and neither was caused by any in-service injury, incident, or exposure.  The cataracts were pre-surgical and the glaucoma was treated with drops with no progression.  

The Board has reviewed the Veteran's complete VA treatment records, but has not revealed any opinions or evidence which would contradict the opinions of the VA examiner.  The Veteran has not provided any additional medical evidence or opinions which would contradict the VA examiner's opinions.  The Board does acknowledge the Veteran's contentions that his disabilities were caused by service.  While lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of left shoulder strain, prostatic hypertrophy, and glaucoma or cataracts, especially in light of the VA examiner's conclusions to the contrary.  See id.  

In conclusion, the Board finds that the preponderance of the evidence is against a finding of a medical nexus between the Veteran's left shoulder strain, prostatic hypertrophy, and glaucoma or cataracts, and any incident of active service, to include exposure to herbicides or asbestos.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

An rating in excess of 30 percent for service-connected PTSD is denied.  

Service connection for a bilateral hand disability, claimed as arthritis of the hands, is denied.  

Service connection for a prostate disability, diagnosed as benign prostatic hypertrophy with erectile dysfunction, is denied.

Service connection for a left shoulder condition is denied.  

Service connection for an eye disability, diagnosed as cataracts and glaucoma, is denied.  


REMAND

Once VA undertakes to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was afforded VA examinations in in August 2015 in connection with his claims of service connection for a low back disability and tremors of the hands, mouth and lips.  While the examiner diagnosed a low back strain, it does not appear that he acknowledged the Veteran's June 2015 VA treatment records and imaging reports which document degenerative changes at L4-L5 and L5-S1.  As this constitutes a separate diagnosis from a low back strain, an addendum opinion should be obtained which addresses all possible low back diagnoses.

Likewise, the examiner stated in the Veteran's peripheral nerve examination that the Veteran has tremors of the right and left hands, but that no diagnosis has been made.  The examiner indicated that the Veteran had a neurology clinic appointment in the near future, but it does not appear from the record that any neurological testing was accomplished during the examination.  The Board notes that a September 2015 treatment note indicates a possibility of essential tremor, but failed to confirm that diagnosis and did not render an etiology opinion.  A subsequent November 2015 peripheral neuropathy checklist stated that there was no evidence of peripheral neuropathy found, but also did not address the etiology of the Veteran's possible essential tremor.  Therefore, on remand, a complete neurological evaluation should be conducted which addresses any possible diagnoses associated with the Veteran's tremors and provide an etiology opinion for any diagnosed conditions.  

Finally, when the Veteran underwent a VA examination for his hypertension in August 2015, the examiner stated that the Veteran's hypertension was less likely than not incurred in service or the result of herbicide exposure.  Specifically, there was no evidence of hypertension in his service treatment records, and there is no known relationship between Agent Orange and hypertension.  

However, the National Academy of Sciences (NAS) has stated there is "limited or suggestive evidence of an association" between hypertension and toxic herbicide exposure.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

While service connection would not be warranted based solely on these reports, the VA examiner's bare rationale that there is "no known relationship" between toxic herbicide exposure and hypertension is inaccurate, and further explanation is required.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional relevant evidence in support of his claim.  The AOJ should take steps to obtain any outstanding VA treatment records which are not presently associated with the claims file.  

2. Return the claims file to the examiner who conducted the August 2015 VA spine examination for an addendum opinion.  If the August 2015 examiner is no longer available, forward the file to an examiner qualified to render the requested opinion.  The need for a new examination is left to the discretion of the examiner selected to write the opinion.  

The examiner is requested to review the entire record, to include the June 2015 low back imaging study which diagnosed degenerative changes at L4-L5 and L5-S1.  The examiner is then requested to state whether the Veteran's diagnosed low back disability had onset during active service, or is otherwise etiologically related to any incident of active service, to include crawling and sleeping on the hard ground during combat.  

A complete rationale for the opinion rendered would be appreciated and should include citation to evidence in the record, known medical principles and/or medical treatise evidence, where applicable.  

3. Schedule the Veteran for a new peripheral nerve examination in connection with his claim of service connection for tremors of the hands, mouth and lips.  The complete record should be available to the examiner who conducts the examination.

The examiner should conduct any and all necessary testing and state whether the Veteran has a present diagnosis associated with his reported symptoms.  Thereafter, for each diagnosed disability, the examiner is requested to state whether that disability is etiologically linked to any incident of active service, to include exposure to herbicides or asbestos.  

A complete rationale for the opinion rendered would be appreciated and should include citation to evidence in the record, known medical principles and/or medical treatise evidence, where applicable.  

4. Return the claims file to the VA examiner who examined the Veteran's hypertension in August 2015. The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that hypertension is related to his active duty service or to his exposure to toxic herbicides.  

In the requested addendum opinion, the examiner is asked to review the findings of the NAS regarding the potential relationship between toxic herbicide exposure and hypertension, and should comment on the probative value of these reports and whether they change his previously provided opinion.  

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the August 2015 opinion is no longer available.

5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


